                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHN MARK BROWN                                                                      PLAINTIFF

v.                             Case No. 4:18-cv-00533-KGB-BD

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                                          DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 11). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore reverses and remands the administrative law judge’s

decision with instructions to develop the record as necessary.

       It is so ordered this 26th day of August, 2019.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
